Mr. Justice Mulkey : I do not concur in the conclusion reached in the foregoing opinion. The judgment of the Appellate Court, as is conceded, is conclusive upon all questions of fact. I am therefore unable to perceive upon what principle this court can raise any question as to the amount of recovery, when it is substantially conceded there might properly be a recovery for some amount. If there was a right of recovery at all, the amount was clearly a question for the jury. But outside of this, I am of opinion the judgment of the Appellate Court is proper, and should therefore be affirmed.